Citation Nr: 0638848	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-15 078A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

The propriety of the reduction of a 100 percent rating for 
prostate cancer to a 40 percent rating for post-treatment 
residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
September 1960 to February 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department o 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO reduced the 
rating for the veteran's service-connected carcinoma of the 
prostate from 100 percent to 40 percent for post-treatment 
residuals.  The veteran's disagreement with that reduction 
led to this appeal.  The Board remanded the case in 
November 2005, and it is now before the Board for further 
appellate consideration.  

During the course of the appeal, the veteran has stated that 
the effects of the hormonal and radiation therapy he received 
for his service-connected prostate cancer have left him 
severely depressed.  The Board observes that on its 
October 2004 VA Form 8, Certification of Appeal, the RO noted 
that it was addressing the veteran's claim for depression; 
that issue is not in appellate status.  


FINDINGS OF FACT

1.  There has been no local recurrence or metastasis of the 
veteran's prostate cancer since he completed his therapeutic 
treatment regimen in October 2000.  

2.  Post-treatment residuals of the veteran's prostate cancer 
are manifested by urinary frequency reported as ranging from 
4 to 8 times a night; there is no indication of renal 
dysfunction, nor has it been shown that the veteran's voiding 
dysfunction requires the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
a day.  

3.  The examination and medical opinion upon which the rating 
reduction was based were thorough in nature and they show an 
actual improvement in the veteran's ability to function under 
the ordinary conditions of life and work; these medical 
findings establish by a preponderance of the evidence that 
the reduction was proper.  


CONCLUSION OF LAW

The reduction of a 100 percent rating for prostate cancer to 
a 40 percent rating for post-treatment residuals, effective 
July 1, 2002, was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.10, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2005 letter, the RO 
notified the veteran of the information and evidence needed 
for an increased rating for his service-connected prostate 
cancer, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also effectively advised the veteran to submit any 
additional evidence in his possession that pertained to his 
claim.  Pelegrini v.  Principi, 18 Vet. App. 112 (2004).  

The Board further notes that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability rating.  That is, the RO issued a 
letter in January 2002 informing the veteran of the proposed 
reduction and the reasons therefore, as well as his right to 
present additional evidence and request a hearing.  In that 
letter, the RO also provided the veteran notice as to the 
effective date of the proposed reduction.  The RO further 
complied with the pertinent effective date criteria, in that 
the reduction was made effective the last day of the month 
following a 60-day period from the date of the April 2002 
notice to the veteran of the reduction.  See 38 C.F.R.  § 
3.105(e), (i).  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of section 
5103(a) apply to five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  In this 
case, elements (1), (2), and (3) are not at issue and the 
veteran has received appropriate VCAA notice as to elements 
(4) and (5).  Thus, the Board finds that any defect with 
respect to VCAA notification in this regard has not 
prejudiced the veteran.  

Similarly, although the veteran did not receive a VCAA notice 
prior to the rating decision reducing his rating, the Board 
finds that the lack of such a pre-decision notice was not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the May 2005 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim as evidenced by the June 2006 supplemental 
statement of the case. 

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As VCAA complaint notice was not complete prior to the 
April 2002 rating decision from which his appeal arises, the 
notice obviously does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Over the course of the appeal the veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  The Board finds that 
the failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination as to effective dates for increased ratings has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case on that account. See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran was 
provided a VA medical examinations and he submitted a letter 
and from his private urologist and private laboratory reports 
in support of his appeal.  The examination upon which the 
rating reduction was based was thorough in nature and, as 
discussed in more detail below, it shows an actual 
improvement in the veteran's ability to function.  The 
veteran requested a hearing at the RO, but did not appear for 
the scheduled hearing in September 2004.  In January 2006, 
the veteran reported he had no further information to add 
that had not already been submitted.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Adjudication of the claim currently before the Board 
essentially involves two questions:  whether, the 
discontinuance of the 100 percent rating for adenocarcinoma 
of the prostate was proper; and, if so, whether the 
assignment of a 40 percent rating for post-treatment 
residuals, from July 1, 2002, was proper.  

Initially, the Board notes that the veteran's adenocarcinoma 
was diagnosed in a December 1999 pathology report from a 
private hospital, and the RO assigned a 100 percent assigned 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant 
neoplasms of the genitourinary system from the date of 
diagnosis.  The note following Diagnostic Code 7528 states 
that following the cessation or surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Records from the veteran's private urologist and radiation 
oncologist show that he completed androgen ablation, external 
beam radiation therapy and interstitial Palladium-103 implant 
by the end of October 2000.  Thereafter, the veteran 
underwent a VA examination in September 2001, and a VA 
physician reviewed the entire record in November 2001.  

At the September 2001 examination, the physician noted the 
veteran had a history of having a diagnosis of prostate 
cancer in about December 1999, followed by six to eight weeks 
of external-beam irradiation and subsequent brachytherapy.  
It was also noted that the veteran's last treatment with 
Lupron had been in October 2000.  The veteran reported that 
he had computerized tomography (CT) and magnetic resonance 
imaging (MRI) scans, which detected no metastases of his 
prostate cancer.  On physical examination, there was no 
ballottement pain of the vertebral column, the kidneys, or 
the pretibial regions.  Examination of the abdomen revealed 
no masses, and the liver and spleen were not enlarged below 
their respective costal margins.  Both testes appeared to be 
in or below the lower limit of normal for size.  The 
physician stated that no penile lesions were noted, and he 
detected no inguinal hernias.  Rectal examination revealed no 
masses.  The prostate gland was not enlarged, and the 
physician detected no prostate nodules.  He noted that the 
veteran brought laboratory data indicating that his PSA was 
less than 0.1 in February 2001 and was 0.1 in August 2001.  
Testosterone level in August 2001 was normal.  

In his report dated in November 2001, the VA physician who 
reviewed the medical records from the veteran's claims file 
noted that the question to be addressed was whether there was 
any evidence or metatstatic disease since October 2000 when 
the veteran had his last therapeutic treatment for his 
prostate cancer.  The physician observed that the veteran had 
been diagnosed with prostate cancer in late 1999 and had 
external beam radiation treatment, brachytherapy with seed 
implants, and Lupron treatment for androgen ablation.  The 
physician said a PSA level obtained by VA in July 2000 was 
0.1, a PSA level reported by the veteran's private radiation 
oncologist in December 2000 was 0.05 nanograms per 
milliliter, and a PSA level obtained by VA in September 2001 
was 0.1.  The VA physician said that based on sequential 
studies done at the VA hospital, the value remained the same 
before and after the brachytherapy or seed treatment, and 
there was no evidence of an increase in the PSA level by 
comparing the same laboratory with itself.  

In his November 2001 report, the VA physician noted that the 
veteran's free testosterone level done in September 2001 was 
less than normal.  He also noted that FSH (follicle 
stimulating hormone) level was minimally elevated, which 
would be expected with treatment of the prostate and androgen 
ablation.  He noted that the prolactin level was 2.2, which 
decreased the possibility of any pituitary neoplasm.  The 
physician said that on reviewing the physical examinations 
and results from those examinations, there was no evidence in 
the medical record that there had been any recurrence of 
prostate cancer.  He also said there was no evidence for 
metastatic disease.  

The initial question for consideration is whether the 
reduction was proper based on applicable regulations.  Here, 
the Board notes that the provisions of 38 C.F.R. § 3.344(a), 
which apply to evaluations in effect for five years or more, 
are not for application in this case.  Rather, the provisions 
of 38 C.F.R. § 3.344(c), which concern disabilities that have 
not stabilized, are applicable.  This regulation provides 
that, with respect to a disability rating in effect for less 
than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 
60 days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  Id.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Thus, a rating reduction case requires 
ascertaining whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Brown, supra.

As noted above, in a letter dated in January 2002, the RO 
notified the veteran of its proposal to reduce the rating 
from 100 percent to 40 percent for his service-connected 
prostate cancer.  The RO advised the veteran that he could 
request a personal hearing and could submit medical or other 
evidence to show that the reduction should not be made.  The 
RO told the veteran that if it did not receive additional 
evidence from him within 60 days, it would reduce the 
evaluation and that reduced payments would begin the first 
day of the third month following its notice to him of the 
final decision.  38 C.F.R. §§ 3.105(e), (i).  Pursuant to 
38 C.F.R. § 3.105(e), the RO took final action to reduce the 
100 percent rating to 40 percent in a rating decision dated 
in April 2002, and the RO notified the veteran of this 
decision by a letter dated in April 2002.  The reduction was 
made effective beginning July 1, 2002.

In view of the foregoing, the RO complied fully with the 
requirements 38 C.F.R. § 3.105(e).  The veteran was notified 
of his rights.  He was given an opportunity for a hearing and 
time to respond.  Finally, the reduction was made effective 
no sooner than permitted by the regulation, that is, the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final action expires.  
38 C.F.R. § 3.105(e).  The veteran has not contended that 
these provisions were not complied with or that he received 
any treatment for prostate cancer after mid-October 2000.  

Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 
100 percent rating, which resulted in a reduction of the 
veteran's benefits.  Furthermore, as noted above, the 
evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the last Lupron shot and the radiation seed 
implantations in October 2000, and the September 2001 
examination and November 2001 records review revealed no 
active cancer.  It was therefore appropriate for the RO to 
discontinue the 100 percent rating for prostate cancer and to 
rate the disability on residuals as directed by 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  

Having concluded that-procedurally and substantively-the RO 
correctly discontinued the 100 rating for prostate cancer, 
the Board next turns to the question of whether the assigned 
40 percent rating for residuals, from July 1, 2002, is 
proper.  

As previously noted, Diagnostic Code 7528 provides that if 
there has been no local reoccurrence or metastasis, then the 
veteran's post-treatment prostate cancer residuals are rated 
under the criteria for voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a.  

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

When there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 
60 percent rating is warranted for voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  
A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  Id.

For a rating based on urinary frequency, a 40 percent rating 
is warranted for daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  Id.  

In evaluating renal dysfunction, a 100 percent rating is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent rating is warranted 
for persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  Id.  

In support of his contention that a 100 percent rating is 
still warranted for his prostate cancer, the veteran 
submitted a February 2002 letter from his private urologist.  
The physician stated that although the veteran was doing well 
clinically, he could not yet be considered cured of his 
prostate cancer.  The physician said there was still a 15 to 
20 percent chance that the veteran would develop locally 
recurrent or metastatic disease, and that because of this his 
disability rating should not be decreased from 100 percent to 
40 percent.  

Notwithstanding the statement of the veteran's private 
urologist, the Board points out that within the VA Rating 
Schedule, malignant neoplasms of the genitor-urinary system 
are rated under Diagnostic Code 7528, which requires evidence 
of active, recurrent, or metastatic cancer for the award of 
a 100 percent rating.  Here, however, the medical evidence 
does not establish, and the veteran does not even contend, 
that he has active, recurrent or metastatic prostate cancer.  
This was the conclusion of the VA physician who reviewed the 
record November 2001 and of the VA physician who examined the 
veteran in May 2006.  

It appears that, in this case, the veteran is also asserting 
that a 100 percent rating is warranted for residuals of 
urinary frequency and erectile dysfunction.  The Board finds, 
however, that the ratable residuals in terms of urinary 
frequency are contemplated in the currently assigned 
40 percent rating for voiding dysfunction.  

A review of the record reflects that there is no evidence of 
renal dysfunction.  At the September 2001 VA examination the 
veteran stated that he occasionally had dysuria, and he 
denied hematuria.  His reported his urinary frequency was 
four to five times per night and four to five times a day.  
He denied urinary or fecal incontinence, and he denied a 
history of kidney stones.  In addition, the veteran reported 
that he had gained about 10 pounds in the past year.  

In a statement received in January 2006, the veteran stated 
that he had to urinate 7 to 8 times during the night and 
still suffered from erectile dysfunction.  

When he came to the May 2006 VA examination, the veteran 
brought with him results of a May 2006 PSA study ordered by 
his private urologist.  The PSA value was 0.23, with a 
reference range of 0.00 - 4.10.  At the May 2006 VA 
examination, the veteran reported he had no lethargy, 
weakness, anorexia, weight loss, or weight gain.  His blood 
pressure was 120/70.  The veteran said he had urinary 
frequency continuing four to five times per night but not 
during the day.  The veteran reported there was no 
incontinence, no history of renal colic stone, nephritis, or 
evidence of recurrence of prostate cancer.  He stated he was 
receiving no treatment for his prostate condition.  The 
veteran refused prostate examination stating he had just been 
examined the other day, nothing ever changed, and he did not 
want another rectal examination.  

Based on the foregoing, the Board finds no evidence of renal 
dysfunction, but there is voiding dysfunction, which is the 
predominant disability, with urinary frequency reported as 
ranging from 4 to 8 times a night.  

Under the Rating Schedule, the maximum rating for urinary 
frequency is 40 percent, which requires either a daytime 
voiding interval that is less than one hour or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a.  For 
voiding dysfunction, the next higher 60 percent rating under 
38 C.F.R. § 4.115a would be warranted if there were urinary 
incontinence or leakage requiring the use of an appliance or 
the wearing of absorbent materials that must b changed more 
than 4 times a day.  Id.  Based on these requirements, the 
veteran's voiding dysfunction does not meet or approximate 
the criteria for a 60 percent evaluation and is properly 
rated as 40 percent disabling.  

The Board also acknowledges the veteran's continuing 
complaints of erectile problems.  However, those symptoms 
have been taken into account in that the veteran's impotence 
is separately rated under Diagnostic Code 7522 and he 
receives special monthly compensation for the loss of use of 
a creative organ under 38 U.S.C.A. § 1114(k) (West 2002) and 
38 C.F.R. § 3.350(a) (2006).  

The above determinations are based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
referral to the Director of the VA Compensation and Pension 
service for consideration of the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited to by the RO in the October 2002 statement of the 
case).  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Since the effective date of the reduction to a 
rating of 40 percent, the post-treatment residuals of the 
veteran's prostate cancer have not resulted in frequent, or 
for that matter any, periods of hospitalization, nor have 
they otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-89 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, post-treatment residuals of the veteran's 
prostate cancer are manifested by urinary frequency reported 
as ranging from 4 to 8 times a night; there is no indication 
of recurrence or metastasis of the cancer or renal 
dysfunction, nor has it been shown that the veteran's voiding 
dysfunction requires the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
a day.  The examination and medical opinion in September and 
November 2001 upon which the rating reduction was based were 
thorough in nature and they reflect an actual improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  When considered with the 
earlier treatment records and examination reports that 
supported the initial 100 percent rating, this latter medical 
evidence establishes by a preponderance of the evidence that 
the reduction was proper.  

For the reasons discussed above, the Board affirms the 
propriety of the RO's reduction in the rating assigned for 
post-treatment residuals of the veteran's prostate cancer 
from 100 percent to 40 percent, and hence the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, the evidence establishes by a 
preponderance of the evidence that the reduction was proper; 
thus, that doctrine is not applicable in this appeal.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

The reduction in the rating assigned for the veteran's 
prostate cancer from 100 percent to 40 percent for post-
treatment residuals was appropriate, and the appeal is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


